Exhibit 10.4

 

MEMC ELECTRONIC MATERIALS, INC.

2009 SPECIAL INDUCEMENT GRANT PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

(for Employees with Employment Agreements)

Performance-Based Inducement Grant

_________________, 2009

 

THIS AGREEMENT is effective ____________, 2009, between MEMC Electronic
Materials, Inc. (the “Company”) and _____________________ (the “Participant”).

 

WHEREAS, the Company has adopted the MEMC Electronic Materials, Inc. 2009
Special Inducement Grant Plan (the “Plan”) to promote the interests of the
Company and its stockholders by providing eligible employees of Sun Edison LLC
with an appropriate incentive to encourage them to continue in the service and
employ of the Company or its Affiliate upon and after the acquisition of Sun
Edison LLC by the Company, and to improve the growth and profitability of the
Company;

 

WHEREAS, the Plan provides for the grant to Participants in the Plan of
Restricted Stock Unit Awards; and the Company wishes to grant performance-based
Restricted Stock Units to the Participant in consideration for the Participant’s
Employment with the Company or its Affiliate.

 

NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, the parties hereto hereby agree as follows:

 

1.  Grant of Restricted Stock Units.  Subject to the terms and conditions
contained herein and in the Plan, the Company hereby grants to the Participant
_____ Restricted Stock Units on ____________, 2009 (“Grant Date”). Each
Restricted Stock Unit represents the obligation of the Company to transfer one
share of Common Stock to the Participant at the time provided in this Agreement,
provided such Restricted Stock Unit is earned and vested at such time.   The
actual number of Restricted Stock Units the Participant may become entitled to
pursuant to this Agreement shall be determined based on the performance
objectives, metrics and methodologies described in Section 4(a). 

2.  Incorporation of Plan.  All terms, conditions and restrictions of the Plan
are incorporated herein and made part hereof as if stated herein.  If there is
any conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan, as interpreted by the Committee, shall
govern.  All capitalized terms used herein which are not defined herein shall
have the meaning given to such terms in the Plan.

3.  Bookkeeping Account.  Reasonably promptly after receipt by the Company of
this Restricted Stock Unit Agreement executed by the Participant, the Company
shall record the number of Restricted Stock Units granted hereunder to a
bookkeeping account for the Participant (the “Restricted Stock Unit Account”). 
The Participant’s Restricted Stock Unit Account shall be debited by the number
of Restricted Stock Units, if any, forfeited in accordance with this Agreement
and by the number of shares of Common Stock earned and transferred to the
Participant with respect to such Restricted Stock Units in accordance with this
Agreement.  The Participant’s Restricted Stock Unit Account also shall be
adjusted from time to time for stock dividends, stock splits and other such
transactions in accordance with the Plan.  



--------------------------------------------------------------------------------





4.  Terms and Conditions of Restricted Stock Award. The Restricted Stock Units
evidenced hereby are subject to the following terms and conditions:

 

(a)

Performance Objective.  As set forth in Exhibit A, the number of Restricted
Stock Units actually earned by the Participant shall be based on the aggregate
qualified adjusted megawatts (“MW”) of financially closed projects for the
SunEdison business unit during the period commencing on January 1, 2010 and
ending on December 31, 2010 (the “Measurement Period”).  Following the end of
the Measurement Period, the Committee will calculate the actual number of
Restricted Stock Units to which the Participant is entitled pursuant to this
Section 4(a) (“Earned Units”) based on the determination made under that
Agreement and Plan of Merger dated October 22, 2009 by and among by and among
MEMC Electronic Materials, Inc., Sierra Acquisition Sub, LLC, and Sun Edison
LLC, and the Representatives named therein (the “Merger Agreement”) as to the
amount of Earnout Consideration (as defined therein) which is payable
thereunder.

 

(b)

Vesting Dates. Subject to Section 4(d), thirty-four percent (34%) of the Earned
Units, if any, shall vest on the date the Committee determines the number of
Earned Units pursuant to Section 4(a), provided such date shall be no later than
the date which is 30 days after the later of (i) the end of the Earnout Period
or (ii) the one-year anniversary of the Closing Date (as defined in the Merger
Agreement); thirty-three percent (33%) of the Earned Units, if any, shall vest
on December 31, 2011 and the remaining thirty-three percent (33%) of the Earned
Units, if any, shall vest on December 31, 2012 (each such date a “Vesting
Date”).  Notwithstanding the foregoing, in the event of the death or Disability
of the Participant after the end of the Earnout Period, any Earned Units granted
to the Participant hereby which have not vested shall immediately vest upon such
death or Disability.  A Restricted Stock Unit shall be paid in accordance with
this Agreement on such Restricted Stock Unit’s Vesting Date.

 

(c)

Vesting Upon Termination of Service Without Cause or For Good Reason.

Notwithstanding the provisions of Section 4(b) above,

(i) if the Participant’s Employment is terminated (A) by the Company without
Cause (as defined in the Participant’s employment agreement with the Company, or
if not so defined, as defined in the Plan) or (B) by the Participant for Good
Reason (as defined in the Participant’s employment agreement with the Company)
on or prior to the expiration of the Earnout Period, all of the Earned Units
subject to this Agreement shall fully vest and be paid on the date the Earned
Units are determined by the Committee pursuant to this Agreement and the Plan
(for avoidance of doubt, pursuant to the provisions of this Section 4(c)(i), if
applicable, the Participant shall receive, and shall fully vest in, the Earned
Units, subject to and on the date of the Committee’s determination of the Earned
Units, even though the Participant is no longer employed with the Company); and

(ii) if the Participant’s Employment is terminated (A) by the Company without
Cause (as defined in the Participant’s employment agreement with the Company, or
if not so defined, as defined in the Plan) or (B) by the Participant for Good
Reason (as defined in the Participant’s employment agreement with the Company)
after expiration of the Earnout Period but prior to December 31, 2012, all of
the unvested Earned Units subject to this Agreement shall fully vest and be paid
upon such termination.

 

(d)

Forfeiture Upon Termination of Service For Cause or Without Good Reason. Except
as otherwise provided in Section 4(b) above, upon termination of the
Participant’s Employment (i) by the Company for Cause (as defined in the
Participant’s employment agreement with the Company, or if not so defined, as
defined in the Plan) or (ii) by the Participant without Good Reason (as defined
in the Participant’s employment agreement with the Company) before December 31,
2012, the unvested Earned Units subject to this Agreement shall be forfeited,
except as the Committee may otherwise determine in its sole discretion.

--------------------------------------------------------------------------------



5.  Satisfaction of Tax Withholding and Distribution of Common Stock. On each of
the Vesting Dates set forth in Section 4(b), the Participant shall remit to the
Company in cash an amount sufficient to satisfy the federal, state and local
withholding tax requirements attributable to such vesting.  Subject to the
provisions below, as soon as practical after each Vesting Date, the Company
shall transfer shares of Common Stock to the Participant equal in number to the
Earned Units credited to the Participant’s Restricted Stock Unit Account that
have vested; provided, however, that if the Participant has not remitted to the
Company on the Vesting Date an amount in cash sufficient to satisfy the
withholding requirements, then the Company shall transfer the shares of Common
Stock equal in number to the vested Restricted Stock Units, less that number of
shares of Common Stock having a Fair Market Value on the Vesting Date sufficient
to satisfy the withholding requirements attributable to such vesting.  Such
transfer shall be made within 5 days following each Vesting Date.

6.  Source of Payment. Shares of Common Stock transferable to the Participant,
or upon death to his or her beneficiary, under this Agreement shall be
authorized but unissued shares. The Company shall have no duties to segregate or
set aside any assets to secure the Participant’s right to receive shares of
Common Stock under this Agreement. The Participant shall not have any rights
with respect to transfer of shares of Common Stock under this Agreement other
than the rights of an employee seeking past wages from the Company.

7.  Non-Transferable.  Restricted Stock Units awarded hereunder shall not be
transferable by the Participant. Except as may be required by the federal income
tax withholding provisions of the Code or by the tax laws of any State, the
interests of the Participant and his or her beneficiaries under this Agreement
are not subject to the claims of their creditors and may not be voluntarily or
involuntarily sold, transferred, alienated, assigned, pledged, anticipated, or
encumbered.  Any attempt by the Participant or a beneficiary to sell, transfer,
alienate, assign, pledge, anticipate, encumber, charge or otherwise dispose of
any right to benefits payable hereunder shall be void.

8.  Shareholder Rights.  The Participant shall not have any of the rights of a
shareholder of the Company with respect to Restricted Stock Units, such as the
right to vote.

--------------------------------------------------------------------------------



9.  Death Benefits.  In the event of the death of the Participant, the Company
shall transfer shares of Common Stock equal in number to the vested Earned
Units, if any, credited to the Participant’s Restricted Stock Unit Account to
the Participant’s beneficiaries.  Such transfer shall be made within 30 days
following the Participant’s death.

The Participant may designate a beneficiary or beneficiaries (contingently,
consecutively, or successively) of such death benefit and, from time to time,
may change his or her designated beneficiary.  A beneficiary may be a trust.  A
beneficiary designation shall be made in writing in a form prescribed by the
Company and delivered to the Company while the Participant is alive. If there is
no designated beneficiary surviving at the death of the Participant, payment of
any death benefit of the Participant shall be made to the surviving spouse of
the Participant, if any, and if no such surviving spouse to the estate of the
Participant.

10.  Integration. This Agreement, and the other documents referred to herein or
delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter.  There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein.  This Agreement, including without limitation the
Plan, supersedes all prior agreements and understandings between the parties
with respect to its subject matter.

11.  Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without regard to
the provisions governing conflict of laws.

12.  Amendment. This Agreement may only be amended by mutual consent of the
parties hereto by written agreement.

--------------------------------------------------------------------------------



13.  Participant Acknowledgment. By accepting this grant, the Participant
acknowledges receipt of a copy of the Plan, and acknowledges that all decisions,
determinations and interpretations of the Committee in respect of the Plan, this
Agreement and the Restricted Stock Units granted hereunder shall be final and
conclusive.

 

MEMC ELECTRONIC MATERIALS, INC.

 

By:                                                                 

 

Title:                                                              

 

PARTICIPANT

 

                                                                       

--------------------------------------------------------------------------------

